Title: To James Madison from John Wilson, 25 August 1812
From: Wilson, John
To: Madison, James


Sir,
Steubenville Ohio 25th Augst 1812
With the greatest reluctance I address you on the following subject, why dont your excellency call on the Governors, of Pensylvania & Virginia to send their volunteers to the frontiers as well as the poor Ohio boys and Kentuckians, observe the new states have been very attentive and done as much for there country as any other state, and finding the[y] are oblidged to leave there familys and in fact there small crops, to be exposed to hazard, the remainder of the citizens left, are, quite dissatisfied, there are thousands to my own knowledge, both in Virginia & Pensylvania, who have volunteered, and never received a call, whereas the time is come for there services at Detroit, & my sincere wish is for there success & prosperity, but I cant behold the volunteers from other States waiting in readiness for call and receive none, even in the town of Pittsburgh there are two or three voluntee[r] corps, and in Uniontown all in readiness, and in Frankfort Virginia and great many other places to long for me to relate, I beg you[r] Excellency to not be surprized, at my forwardness, as it would give me satisfaction, to see our American arms, victorious, and the soon⟨er⟩ we bring them savages & british tyrants to there senses the sooner, we should have an honourable peace, Accept the assurance of my due consideration your friend & very Humble Serveant
John Wilson
N. B
There not too, much confidence can be placed in the militiia [sic] of those parts, the dutch will run, nothing like regulars, who are well trained to action, I wish you would send me a Captains commission in the regulars, I should take it as a particular favor,
J.W
